UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6559


HARVEY PATRICK SHORT,

                Plaintiff - Appellant,

          v.

JUDGE JENNIFER BAILEY-WALKER,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-01096)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harvey Patrick Short, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey      Patrick   Short       appeals    the   district      court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.         Short v. Bailey-Walker, No. 2:09-

cv-01096 (S.D.W. Va. Mar. 30, 2010).                    Short’s motions for an

order compelling the state court to adjudicate his state habeas

corpus petition and for an omnibus habeas corpus hearing are

denied.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented      in   the    materials

before    the   court    and   argument       would   not   aid     the   decisional

process.

                                                                            AFFIRMED




                                          2